      Case 2:18-cv-02284-GMN-NJK Document 50 Filed 06/11/21 Page 1 of 9




 1   Jeffery A. Garofalo (NV Bar No. 7345)
     E-mail: jeff.garofalo@procopio.com
 2   S. Todd Neal (CA Bar No. 174827 – Pro Hac Vice)
 3   E-mail: todd.neal@procopio.com
     Eric A. Plourde (CA Bar No. 320451 - Pro Hac Vice)
 4   E-mail: eric.plourde@procopio.com
     PROCOPIO, CORY, HARGREAVES & SAVITCH LLP
 5
     10000 W. Charleston Boulevard, Suite 140
 6   Las Vegas, NV 89135
     Telephone: 702.216.2684
 7

 8                               UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10   DAVID FRANCIS, derivatively on behalf of CV            Case No. 2:18-cv-02284-GMN-NJK
     SCIENCES, Inc. formerly known as,
11   CANNAVEST CORP.,                                       STIPULATION AND [PROPOSED]
                                                            ORDER CONCERNING A STAY OF
12                 Plaintiff,                               THE ACTION
13   v.
                                                            Judge:      Hon. Gloria M. Navarro
14   MICHAEL MONA JR., MICHAEL MONA III,
     JOSEPH D. DOWLING, BART P. MACKAY,                     Complaint Filed:    November 30, 2018
15   LARRY RASKIN, JAMES MCNULTY, GARY                      Trial Date:         Not Set
     SLIGAR, STEPHEN M. SCHMITZ and
16   EDWARD A. WILSON,
17                 Defendants,
18   and
19   CV SCIENCES, INC., formerly known as,
     CANNAVEST CORP.,
20
                   Nominal Defendant.
21

22

23          WHEREAS Plaintiff David Francis (“Plaintiff”) brought the above-captioned action (the

24   “Action”) derivatively and on behalf of CV Sciences, Inc. formerly known as CannaVEST Corp.

25   (“CV Sciences” or the “Company”), alleging violations breaches of fiduciary duty against certain of

26   the Company’s current and former officers and directors (collectively with CV Sciences,

27

28
                                                     1
                  STIPULATION AND [PROPOSED] ORDER CONCERNING A STAY OF THE ACTION
     DOCS 120416-00000016/4513403.1                             CASE NO. 2:18-CV-02284-GMN-NJK
      Case 2:18-cv-02284-GMN-NJK Document 50 Filed 06/11/21 Page 2 of 9




 1   “Defendants”) (Plaintiff and Defendants are collectively referred to herein as the “Parties”);

 2            WHEREAS, a related putative class action case entitled In re CV Sciences, Inc., Securities

 3   Litigation, Case No. 2:18-cv-01602-JAD-PAL is pending in the United States District Court, District

 4   of Nevada (the “Nevada Securities Action”);

 5            WHEREAS, a related putative class action case entitled In re CannaVEST Corp. Securities

 6   Litigation, Case No. 14-cv-02900 was previously pending in the United States District Court,

 7   Southern District of New York (the “New York Securities Action”). The Nevada Securities Action

 8   and the New York Securities Action shall be collectively referred to herein as the “Federal Securities

 9   Actions;”

10            WHEREAS, on February 19, 2019, the Parties filed a Stipulation Concerning a Stay of the

11   Action, which proposed to conditionally stay the Action until the close of fact discovery in the

12   Nevada Securities Action or the New York Securities Action. ECF No. 16.

13            WHEREAS, the parties in the New York Securities Action filed a stipulation of voluntary

14   dismissal, which was so ordered on July 2, 2019;

15            WHEREAS, the Parties have met and conferred and believe that it would efficient to stay

16   proceedings in this Action while the parties engage in settlement discussions; and

17            WHEREAS, the Parties agree that the interests of efficient and effective case management

18   would best be served by (1) staying the Action until August 11, 2021, and (2) sharing all discovery

19   generated in the Nevada Securities Action with Plaintiff in the Action, absent any documents marked

20   confidential by the parties in the Federal Securities Actions;

21            NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by Plaintiff and

22   Defendants, through their undersigned counsel of record and subject to the approval of the Court, as

23   follows:

24            1.       All proceedings in this Action and any related derivative actions in this Court shall

25   be stayed until August 11, 2021, the date that the stay will be over, but any of the Parties to this

26   Stipulation can request that the Court lift the voluntary stay upon good cause shown by giving the

27   other party a ten (10) day notice that they believe that good cause exists to lift the voluntary stay of

28   the Action and thereafter bringing the matter to the Court’s attention and requesting that the stay of
                                                       2
                   STIPULATION AND [PROPOSED] ORDER CONCERNING A STAY OF THE ACTION
     DOCS 120416-00000016/4513403.1                              CASE NO. 2:18-CV-02284-GMN-NJK
      Case 2:18-cv-02284-GMN-NJK Document 50 Filed 06/11/21 Page 3 of 9




 1   the Action be lifted.

 2               2.      Within thirty (30) days after August 11, 2021, the date the stay will be over, the Parties

 3   in this Action will meet and confer in good faith to determine a schedule for the Action going

 4   forward, and will submit a proposed scheduling stipulation for this Court’s review and approval.

 5               3.      Defendants shall make available to Plaintiff, subject to the entry of an appropriate

 6   protective order and the other provisions of this Stipulation: (i) copies of all documents and written

 7   responses to discovery requests that were or are produced to the plaintiffs in each of the Federal

 8   Securities Actions in the form and manner in which such documents were or are produced to the

 9   plaintiffs in the Federal Securities Actions; (ii) all written agreements regarding the scope of

10   discovery that was produced or to be produced by defendants in each of the Federal Securities

11   Actions; and (iii) all deposition transcripts that were or are generated in each of the Federal Securities

12   Actions. This Stipulation is intended to facilitate coordination and to avoid, to the extent practicable,

13   duplicative discovery. Defendants will provide the materials set forth herein to Plaintiff within ten

14   (10) business days of providing them to the respective plaintiffs in the Federal Securities Actions in

15   the case of (i) and (ii), and within ten (10) business days of receiving the final transcript in the case

16   of (iii).

17               4.      Plaintiff agrees that, prior to a finding at the pleading stage that Plaintiff has

18   adequately alleged demand futility, documents and information obtained pursuant to paragraph 3 of

19   this Stipulation shall not be used to supplement Plaintiff’s allegations of demand futility absent an

20   order of the Court permitting such use. Plaintiff agrees not to use the existence of paragraph 3 of this

21   Stipulation, the substance of any documents or discovery produced pursuant to paragraph 3 of this

22   Stipulation, and/or any documents or information obtained or developed as a result of any documents

23   or discovery produced pursuant to paragraph 3 of this Stipulation as support for any argument that

24   Plaintiff is otherwise entitled to use the documents to supplement allegations of demand futility.

25               5.      Notwithstanding the stipulated stay, Plaintiff shall be permitted to file an amended

26   complaint during the pendency of the stay, subject to the provisions in paragraph 4 above. Defendants

27   shall be under no obligation to respond to any complaint while the stay is in effect.

28               6.      If Defendants engage in mediation in the Nevada Securities Action, Defendants agree
                                                          3
                      STIPULATION AND [PROPOSED] ORDER CONCERNING A STAY OF THE ACTION
     DOCS 120416-00000016/4513403.1                                 CASE NO. 2:18-CV-02284-GMN-NJK
      Case 2:18-cv-02284-GMN-NJK Document 50 Filed 06/11/21 Page 4 of 9




 1   to provide Plaintiff with reasonable advance notice of the mediation and shall invite Plaintiff to

 2   participate in the mediation subject to the consent of the plaintiffs in the Nevada Securities Action.

 3   In the event that such consent is not obtained, Defendants will mediate with Plaintiff separately at or

 4   about the same time.

 5            7.       If Defendants engage in any settlement conferences or mediations in any shareholder

 6   derivative actions initiated on behalf of CV Sciences based on any of the same or similar set of facts

 7   as those alleged in this Action, including, but not limited to, Ruth v. Mona, Jr., et al., Case No. 2:15-

 8   cv-00481-RFB-VCB, pending in the United States District Court, District of Nevada as well as

 9   Depoti v. Dowling, et al., Case No. A-18-782513-C, pending in the District Court, Clark County

10   Nevada, Radcliffe v. Dowling, et al., Case No. A-19-794377-B, pending in the District Court, Clark

11   County Nevada, Tarangelo v. Dowling, et al., Case No. A-19-789153-B, pending in the District

12   Court, Clark County Nevada, Menna v. Dowling, et al., Case No. 202100019613 pending in

13   California Superior Court, San Diego Division, Berry v. Dowling, et al., Case No. 3:20-cv-01072-

14   AJB-DEB, pending in the United States District Court for the Southern District of California

15   (“Related Derivative Actions”), Defendants agree to provide Plaintiff with reasonable advance notice

16   of such settlement conferences or mediations and shall invite Plaintiff to participate in such

17   settlement conferences or mediations.

18            8.       If Defendants provide or provided documents to the plaintiffs in either or both of the

19   Federal Securities Actions in connection with a mediation or settlement discussions, Defendants

20   agree to promptly provide the same documents to Plaintiff in this Action on the same terms they are

21   provided to the plaintiffs in the Federal Securities Actions, subject to the provisions of paragraph 4

22   above.

23            9.       Counsel for Defendants will promptly notify Plaintiff’s counsel if any Defendants are

24   served or were served with any other Related Derivative Actions, and Plaintiff’s counsel shall notify

25   Defendants’ counsel in the event Plaintiff’s counsel becomes aware of any other Related Derivative

26   Actions.

27            10.      In the event that any Related Derivative Action is not stayed while this case is stayed

28   or in the event that any of the parties to any Related Derivative Action execute an agreement
                                                    4
                    STIPULATION AND [PROPOSED] ORDER CONCERNING A STAY OF THE ACTION
     DOCS 120416-00000016/4513403.1                               CASE NO. 2:18-CV-02284-GMN-NJK
      Case 2:18-cv-02284-GMN-NJK Document 50 Filed 06/11/21 Page 5 of 9




 1   pertaining to the settlement of that Related Derivative Action without the Parties to this Action also

 2   executing an agreement pertaining to the settlement of this Action, then Plaintiff may lift the stay

 3   upon providing fifteen (15) days’ notice via email to Defendants’ counsel.

 4          11.     In the event that any documents are or were produced to any other CV Sciences

 5   shareholder who has filed a shareholder derivative action on behalf of CV Sciences, or demanded

 6   the inspection of books and records of CV Sciences, based on any of the same or similar set of facts

 7   as those alleged in this Action, Defendants agree to promptly produce those documents to Plaintiff.

 8          12.     The provision of discovery materials pursuant to this Stipulation will not constitute a

 9   waiver of, or in any way limit, Defendants’ right to file a motion to dismiss, or other appropriate

10   challenge, arguing that Plaintiff fails to adequately plead demand futility or make a pre-suit demand,

11   or Defendants’ right to argue that Plaintiff is not entitled to conduct formal discovery prior to

12   establishing that he has have adequately alleged standing.

13          13.     By entering into this Stipulation, the Parties do not waive any rights not specifically

14   addressed herein, including the right to pursue and/or oppose formal discovery and/or file any motion

15   any party deems appropriate once this case is no longer temporarily stayed.

16          14.     Within thirty (30) days after August 11, 2021, the date the stay will be over, the Parties

17   shall jointly submit to the Court a proposed schedule for further proceedings in this action.

18
19

20

21

22

23

24

25

26

27

28
                                                        5
                  STIPULATION AND [PROPOSED] ORDER CONCERNING A STAY OF THE ACTION
     DOCS 120416-00000016/4513403.1                             CASE NO. 2:18-CV-02284-GMN-NJK
      Case 2:18-cv-02284-GMN-NJK Document 50 Filed 06/11/21 Page 6 of 9
             IT IS SO STIPULATED.
                                                            PROCOPIO, CORY,
      LEVERTY & ASSOCIATES LAW CHTD.                        HARGREAVES & SAVITCH, LLP
 1

 2                                                           /s/ Eric Plourde
                                                            JEFFERY A. GAROFALO (NV Bar
 3                                                          No. 7345)
      Patrick R. Leverty (Nev. Bar 8840)                    S. TODD NEAL (Pro Hac Vice)
 4    Reno Gould House                                      ERIC A. PLOURDE (Pro Hac Vice)
 5    832 Willow Street                                     10000 W. Charleston Boulevard, Suite
      Reno, NV 89502                                        140
 6    Telephone: 775.322.6636                               Las Vegas, NV 89135
      Facsimile: 775.322.3953                               Telephone: 702.216.2684
 7
      pat@levertylaw.com                                    Facsimile: 619.788.5500
 8                                                          Las Vegas, NV 89169
 9
      and
10                                                          Attorneys for Defendants,
                                                            CV SCIENCES, INC., MICHAEL
11    THE BROWN LAW FIRM, P.C.                              MONA JR., MICHAEL MONA III,
      Timothy Brown (Pro Hac Vice)                          JOSEPH D. DOWLING, JAMES
12    767 Third Avenue, Suite 2501                          MCNULTY,          GARY    SLIGAR,
      New York, NY 10017                                    STEPHEN M. SCHMITZ, EDWARD
13
      Telephone: 516.922.5427                               A WILSON, BART P MACKAY, and
14    Facsimile: 516.344.6204                               LARRY RASKIN
      tbrown@thebrownlawfirm.net
15
                                                               IT IS SO ORDERED.
16    Counsel for Plaintiff
17                                                             Dated this ____
                                                                           11 day of June, 2021.

18
19                                                             ___________________________
20                                                             Gloria M. Navarro, District Judge
                                                               UNITED STATES DISTRICT COURT
21

22 PURSUANT TO THE PARTIES’ STIPULATION, IT IS HEREBY ORDERED THAT:

23          1.      All proceedings in this Action and any related derivative actions in this Court shall

24 be stayed until August 11, 2021, the date that the stay will be over, but any of the Parties to this

25 Stipulation can request that the Court lift the voluntary stay upon good cause shown by giving the

26 other party a ten (10) day notice that they believe that good cause exists to lift the voluntary stay of

27 the Action and thereafter bringing the matter to the Court’s attention and requesting that the stay of

28 the Action be lifted.
                                                        6
                  STIPULATION AND [PROPOSED] ORDER CONCERNING A STAY OF THE ACTION
     DOCS 120416-00000016/4513403.1                             CASE NO. 2:18-CV-02284-GMN-NJK
      Case 2:18-cv-02284-GMN-NJK Document 50 Filed 06/11/21 Page 7 of 9




 1               2.      Within thirty (30) days after August 11, 2021, the date that the stay will be over, the

 2   Parties in this Action will meet and confer in good faith to determine a schedule for the Action going

 3   forward, and will submit a proposed scheduling stipulation for this Court’s review and approval.

 4               3.      Defendants shall make available to Plaintiff, subject to the entry of an appropriate

 5   protective order and the other provisions of this Stipulation: (i) copies of all documents and written

 6   responses to discovery requests that were or are produced to the plaintiffs in each of the Federal

 7   Securities Actions in the form and manner in which such documents were or are produced to the

 8   plaintiffs in the Federal Securities Actions; (ii) all written agreements regarding the scope of

 9   discovery that was produced or to be produced by defendants in each of the Federal Securities

10   Actions; and (iii) all deposition transcripts that was or is generated in each of the Federal Securities

11   Actions. This Stipulation is intended to facilitate coordination and to avoid, to the extent practicable,

12   duplicative discovery. Defendants will provide the materials set forth herein to Plaintiff within ten

13   (10) business days of providing them to the respective plaintiffs in the Federal Securities Actions in

14   the case of (i) and (ii), and within ten (10) business days of receiving the final transcript in the case

15   of (iii).

16               4.      Plaintiff agrees that, prior to a finding at the pleading stage that Plaintiff has

17   adequately alleged demand futility, documents and information obtained pursuant to paragraph 3 of

18   this Stipulation shall not be used to supplement Plaintiff’s allegations of demand futility absent an

19   order of the Court permitting such use. Plaintiff agrees not to use the existence of paragraph 3 of this

20   Stipulation, the substance of any documents or discovery produced pursuant to paragraph 3 of this

21   Stipulation, and/or any documents or information obtained or developed as a result of any documents

22   or discovery produced pursuant to paragraph 3 of this Stipulation as support for any argument that

23   Plaintiff is otherwise entitled to use the documents to supplement allegations of demand futility.

24               5.      Notwithstanding the stipulated stay, Plaintiff shall be permitted to file an amended

25   complaint during the pendency of the stay, subject to the provisions in paragraph 4 above. Defendants

26   shall be under no obligation to respond to any complaint while the stay is in effect.

27               6.      If Defendants engage in mediation in the Nevada Securities Action, Defendants agree

28   to provide Plaintiff with reasonable advance notice of the mediation and shall invite Plaintiff to
                                                    7
                      STIPULATION AND [PROPOSED] ORDER CONCERNING A STAY OF THE ACTION
     DOCS 120416-00000016/4513403.1                                 CASE NO. 2:18-CV-02284-GMN-NJK
      Case 2:18-cv-02284-GMN-NJK Document 50 Filed 06/11/21 Page 8 of 9




 1   participate in the mediation subject to the consent of the plaintiffs in the Nevada Securities Action.

 2   In the event that such consent is not obtained, Defendants will mediate with Plaintiff separately at or

 3   about the same time.

 4            7.       If Defendants engage in any settlement conferences or mediations in any shareholder

 5   derivative actions initiated on behalf of CV Sciences based on any of the same or similar set of facts

 6   as those alleged in this Action, including, but not limited to, Ruth v. Mona, Jr., et al., Case No. 2:15-

 7   cv-00481-RFB-VCB, pending in the United States District Court, District of Nevada as well as

 8   Depoti v. Dowling, et al., Case No. A-18-782513-C, pending in the District Court, Clark County

 9   Nevada, Radcliffe v. Dowling, et al., Case No. A-19-794377-B, pending in the District Court, Clark

10   County Nevada, Tarangelo v. Dowling, et al., Case No. A-19-789153-B, pending in the District

11   Court, Clark County Nevada, Menna v. Dowling, et al., Case No. 202100019613 pending in

12   California Superior Court, San Diego Division, Berry v. Dowling, et al., Case No. 3:20-cv-01072-

13   AJB-DEB, pending in the United States District Court for the Southern District of California

14   (“Related Derivative Actions”), Defendants agree to provide Plaintiff with reasonable advance notice

15   of such settlement conferences or mediations and shall invite Plaintiff to participate in such

16   settlement conferences or mediations.

17            8.       If Defendants provide or provided documents to the plaintiffs in either or both of the

18   Federal Securities Actions in connection with a mediation or settlement discussions, Defendants

19   agree to promptly provide the same documents to Plaintiff in this Action on the same terms they are

20   provided to the plaintiffs in the Federal Securities Actions, subject to the provisions of paragraph 4

21   above.

22            9.       Counsel for Defendants will promptly notify Plaintiff’s counsel if any Defendants are

23   served or were served with any other Related Derivative Actions, and Plaintiff’s counsel shall notify

24   Defendants’ counsel in the event Plaintiff’s counsel becomes aware of any other Related Derivative

25   Actions.

26            10.      In the event that any Related Derivative Action is not stayed while this case is stayed

27   or in the event that any of the parties to any Related Derivative Action execute an agreement

28   pertaining to the settlement of that Related Derivative Action without the Parties to this Action also
                                                       8
                    STIPULATION AND [PROPOSED] ORDER CONCERNING A STAY OF THE ACTION
     DOCS 120416-00000016/4513403.1                               CASE NO. 2:18-CV-02284-GMN-NJK
      Case 2:18-cv-02284-GMN-NJK Document 50 Filed 06/11/21 Page 9 of 9




 1   executing an agreement pertaining to the settlement of this Action, then Plaintiff may lift the stay

 2   upon providing fifteen (15) days’ notice via email to Defendants’ counsel.

 3          11.     In the event that any documents are or were produced to any other CV Sciences

 4   shareholder who has filed a shareholder derivative action on behalf of CV Sciences, or demanded

 5   the inspection of books and records of CV Sciences, based on any of the same or similar set of facts

 6   as those alleged in this Action, Defendants agree to promptly produce those documents to Plaintiff.

 7          12.     The provision of discovery materials pursuant to this Stipulation will not constitute a

 8   waiver of, or in any way limit, Defendants’ right to file a motion to dismiss, or other appropriate

 9   challenge, arguing that Plaintiff fails to adequately plead demand futility or make a pre-suit demand,

10   or Defendants’ right to argue that Plaintiff is not entitled to conduct formal discovery prior to

11   establishing that he has have adequately alleged standing.

12          13.     By entering into this Stipulation, the Parties do not waive any rights not specifically

13   addressed herein, including the right to pursue and/or oppose formal discovery and/or file any motion

14   any party deems appropriate once this case is no longer temporarily stayed.

15          14.     Within thirty (30) days after August 11, 2021, the date the stay will be over, the Parties

16   shall jointly submit to the Court a proposed schedule for further proceedings in this action.

17

18
19

20

21

22

23

24

25

26

27

28
                                                        9
                  STIPULATION AND [PROPOSED] ORDER CONCERNING A STAY OF THE ACTION
     DOCS 120416-00000016/4513403.1                             CASE NO. 2:18-CV-02284-GMN-NJK
